Case 8:19-cv-02912-WFJ-AEP Document 57 Filed 06/14/21 Page 1 of 2 PageID 1696




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                                     No. 8:19-cv-2912-WFJ-AEP

$30,010.00 IN UNITED STATES CURRENCY,

            Defendant.
__________________________________/

        ORDER DENYING MOTION FOR SUMMARY JUDGMENT

      Before the Court is the United States’ Motion for Summary Judgment, Dkt.

46. This case concerns the potential forfeiture of $30,010 in United States currency

seized by the government from Justin Duzdar (“Claimant”). The United States

submits plausible evidence regarding Claimant’s intentions with the $30,010,

however the Court concludes that a genuine issue of material fact remains.

Accordingly, the Court denies the United States’ motion for summary judgment.

      The United States claims the seized currency is subject to forfeiture because

it was intended to be used by Claimant in exchange for a controlled substance in

violation of 21 U.S.C. § 881(a)(6). However, Claimant maintains he intended to

use the $30,010 in cash to purchase merchandise for his clothing business.
Case 8:19-cv-02912-WFJ-AEP Document 57 Filed 06/14/21 Page 2 of 2 PageID 1697




      Generally, “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A genuine issue is one where a

reasonable jury could find for the nonmoving party based on submitted evidence.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

      Here, evidence submitted by Claimant, including the depositions of both

Claimant and his brother, proves a genuine issue of material fact as to Claimant’s

intention with the seized currency. The Court at this stage may not generally

adjudicate credibility. Based on that limitation, the United States has not now

proven that Claimant’s clothing business is illegitimate. Therefore, a jury must

decide if the seized currency was intended to be used to facilitate a drug trafficking

offense in violation of 21 U.S.C. § 801.

      After consideration, the Court concludes that the evidence submitted by

Claimant raises an issue of material fact. The Court is not prepared to enter

judgment at this time. The Motion for Summary Judgment, Dkt. 46, is denied.


      DONE AND ORDERED at Tampa, Florida, on June 14, 2021.


                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
